DETAILED ACTION
Response to Arguments
The arguments presented by Applicant in the interview of 23 November 2021 are persuasive in overcoming the rejections of the Final Office Action of 7 September 2021.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, the wind energy farm of claim 1, specifically comprising:
at least one first wind turbine and at least one second wind turbine, each wind turbine being a horizontal axis wind turbine;
each stay cable being connected at one end to the tower of said at least one first wind turbine and at the other end to a stay cable foundation, wherein at least one of the stay cable foundations and the foundation of one of said at least one second wind turbines of the wind energy farm are combined into a single combination foundation, wherein the at least one first wind turbine has a higher hub height than the at least one second wind turbine.
The closest prior art, Thomas (US 2002/0105190), teaches a combination vertical and horizontal turbine wind farm wherein the stay cables connect to the turbines with the shorter hub height.  This is effectively the opposite configuration as claimed.
Claims 2-14 are allowed due to their dependency to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832